*401ON REHEARING.
QUARLES, J.
We have given the petition for rebearing in this case careful attention. The fact that the former city attorney testified that he had resigned does not take the case out of the application of the rules under which it was decided. The facts warranted the city council in employing counsel to prosecute the appeal without appointing a city attorney. The situation was such that it was not advisable to appoint another city attorney without first procuring a reversal of the judgment of the district court which declared the invalidity of the municipal corporation. Until that judgment should be reversed, there was no occasion for the services of a city attorney. The legal existence of the municipality depending upon a successful appeal from the judgment, a necessity for the employment of the plaintiff, or some other competent attorney, existed, and the council were authorized to make the employment. The employment was irregular, it is true; still the council ratified it by allowing the claim, and it was the duty of the appellant, as mayor, to sign the warrant — a duty that he had no right to refuse to perform. The decision is fully warranted by the authorities cited in the original opinion, as well as by other authority and by the exigencies of the case. A rehearing is denied.
Sullivan, C. J., and Huston, J., concur.